DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the instant claim recites the compound of Claim 4 wherein “one or more of R4 to R11 are a substituted or unsubstituted aryl group having 6 to 20 carbon atoms and the aryl group is substituted with one or more substituents selected from the group consisting of deuterium…” which renders the instant claim indefinite because it is unclear if the requirement that the aryl group is substituted is optional or required since the first part of the claim indicates that the groups R4 to R11 can be a substituted or unsubstituted aryl but the second part of the claim requires substituents on the aryl. 
For purposes of examination herein, it will assumed that the aryl group may indeed be unsubstituted. That is, the instant claim requires one or more of R4 to R11 to be an unsubstituted aryl group having 6 to 20 carbon atoms or a substituted aryl group having 6 to 20 carbon atoms wherein the substituted is selected from the group consisting of deuterium, etc. 

Regarding Claim 7, the instant claim recites an OLED comprising “one or more organic layers” interposed between the first and second electrode wherein “the organic layer” comprises the compound of Claim 1. There is insufficient antecedent basis for the recitation of “the organic layer” which renders the claim indefinite because the structure required of the claim is unclear. Are each of the one or more organic layers required to include a compound of Claim 1? Or does at least one of the one or more organic layers require a compound of Claim 1? For purposes of examination herein, the latter will be assumed. 
Dependent Claims 8-10 are rejected for failing to overcome the deficiencies of the parent Claim 7. 

Regarding Claims 8-9, the instant claims recite “the organic material layer” which lacks antecedent basis. Is “the organic material layer” intended to refer to “one or more organic layers” or “the organic layer” of the parent Claim 7? For purposes of examination herein, the latter will be assumed. 
Dependent Claim 10 is rejected for failing to overcome the deficiencies of the parent Claims 8-9.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (WO 2019/198669 A1), hereinafter “Hatakeyama-WO”. A machine translation of Hatakeyama is included with the Office Action and is referred to herein for text citations as “Hatakeyama-MT”.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1-5, Hatakeyama teaches compounds for OLEDs (see Hatakeyama-MT [0001]) including Compounds (1-16), (1-78), (1-327), and (1-339) which are each compounds according to [Formula 1] of the instant claim. For example, Compound (1-16) is reproduced below (see Hatakeyama-WO – Pg. 47) for comparison to [Formula 1]. 

Instant: 
    PNG
    media_image1.png
    195
    205
    media_image1.png
    Greyscale
  Hatakeyama (1-16): 
    PNG
    media_image2.png
    258
    283
    media_image2.png
    Greyscale


As seen from the above structures, Hatakeyama’s Compound (1-16) meets each of the following limitations of the instant claim(s). 
Y is B
X1 + X2 are each N(R12) wherein R12 is a substituted aryl group having 6 carbon atoms (tert-butyl-substituted phenyl)
R2 is an unsubstituted cycloalkyl group having 10 carbon atoms (adamantyl) 
R6 and R9 are each unsubstituted alkyl groups having 4 carbon atoms (tert-butyl)
R1, R3-R5, R7-R8, and R10-R11 are each independently hydrogen

See also Compound (1-78) is reproduced below (see Hatakeyama-WO – Pg. 51) for comparison to [Formula 1]. 

Instant: 
    PNG
    media_image1.png
    195
    205
    media_image1.png
    Greyscale
  Hatakeyama (1-78): 
    PNG
    media_image3.png
    255
    183
    media_image3.png
    Greyscale


As seen from the above structures, Hatakeyama’s Compound (1-78) meets each of the following limitations of the instant claim(s). 
Y is B
X1 + X2 are each O
R2 is an unsubstituted cycloalkyl group having 10 carbon atoms (adamantyl) 
R6 and R9 are each unsubstituted aryl groups having 6 carbon atoms (phenyl)
R1, R3-R5, R7-R8, and R10-R11 are each independently hydrogen
R12 is not required to be present

Regarding Claim 6, Hatakeyama teaches Compounds (1-16), (1-327), and (1-339) according to [Formula 1] of Claim 1 above. As seen from the structures below, Hatakeyama’s Compound (1-16) is equivalent to Compound 464 of the instant claim.

Instant: 
    PNG
    media_image4.png
    323
    343
    media_image4.png
    Greyscale
  Hatakeyama (1-16): 
    PNG
    media_image2.png
    258
    283
    media_image2.png
    Greyscale


Likewise, Hatakeyama’s Compounds (1-327) and (1-339) are equivalent to Compounds 516 and 511 of the instant claim, respectively. 

	Regarding Claims 7-10, Hatakeyama teachings the Compound (1-16) according to [Formula 1] of Claim 1 above. Hatakeyama also teaches an organic electroluminescent element (see Example 2) comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic layers interposed between the first and second electrode wherein one of the organic layers is a light emitting layer which includes 98% host and 2% Compound (1-16) by weight (see Hatakeyama-MT [0531]). That is to say, Compound (1-16) may be considered a dopant of the light emitting layer.







Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (EP 3109253 A1) in view of Tanaka et al. (EP 2248868 A1). 
Regarding Claims 1-5 and 7-10, Hatakeyama teaches an organic electroluminescent element (see Example 33) comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic layers interposed between the first and second electrode wherein one of the organic layers is a light emitting layer including a host and Compound 1-1152 as a dopant (see Table 10 & [0614]). Hatakeyama’s Compound 1-1152 is reproduced below on the right (see Pg. 7). 

Formula (2): 
    PNG
    media_image5.png
    433
    599
    media_image5.png
    Greyscale
   Hatakeyama 1-1152: 
    PNG
    media_image6.png
    136
    158
    media_image6.png
    Greyscale


	As seen from the structure above, Hatakeyama’s Compound 1-1152 differs from those of the instant claim(s) because it does not include at least one cycloalkyl group (such as an cyclohexyl). Hatakeyama does not expressly teach an embodiment including at least one cycloalkyl group. However, Hatakeyama’s Compound 1-1152 is a compound according to their general formula (2), reproduced above on the left (see Pg. 12), wherein the substituents R1 to R11 may include alkyl groups (see [0014] & [0016]). 
Furthermore, in the analogous art of compounds for use as a dopants in the emission layer of an OLED (see [0010]), Tanaka teaches that that the inclusion of at least one sterically bulky substituent into the dopant is beneficial because such bulky substituents are useful from the viewpoint of improvement in luminance efficiency and improvement in color purity (see [0030]). Tanaka suggests that preferred bulky substituents include cyclohexyl groups, among others (see [0030]). 
	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a bulky substituent to Hatakeyama’s Compound 1-1152 for the benefit of improved efficiency and color purity as suggested by Tanaka. Likewise, it would have been obvious to select a cyclohexyl group as said substituent since such a selection would have been a choice from a finite number of identified, predictable solutions of a bulky substituent useful for improving efficiency and color purity in a dopant for the emission layer of an OLED as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). Finally, concerning the location for said cyclohexyl substituent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the position on the benzene which is para to the boron center. Such a selection would have been a choice from a finite number of identified, predictable locations for the addition of a substituent to the Compound 1-1152 which is within the ambit of one of ordinary skill in the art as described above. 
	The above modification would yield the following compound, referred to herein as 1-1152MOD and reproduced below for comparison to the instant [Formula 1].

Instant: 
    PNG
    media_image1.png
    195
    205
    media_image1.png
    Greyscale
  1-1152MOD: 
    PNG
    media_image7.png
    398
    476
    media_image7.png
    Greyscale


As seen from the above structures, the modified compound 1-1152MOD (Hatakeyama in view of Tanaka) meets each of the following limitations of the instant claim(s). 
Y is B
X1 is N(R12) wherein R12 is a substituted aryl group having 6 carbon atoms (biphenyl)
X2 is N(R12) wherein R12 is an unsubstituted aryl group having 6 carbon atoms (phenyl)
R2 is an unsubstituted cycloalkyl group having 6 carbon atoms (cyclohexyl) 
R9 is an unsubstituted aryl group having 6 carbon atoms (phenyl)
R1, R3 -R8, and R10-R11 are each independently hydrogen

Regarding Claim 6, Hatakeyama in view of Tanaka teaches an OLED comprising the modified compound 1-1152 according to the instant [Formula 1] of Claim 1 above. As seen from the structures below, the compound 1-1152MOD is equivalent to Compound 153 of the instant claim. 
Instant: 
    PNG
    media_image8.png
    253
    277
    media_image8.png
    Greyscale
     1-1152MOD: 
    PNG
    media_image7.png
    398
    476
    media_image7.png
    Greyscale





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of copending Application No. 16/976,276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 1-4, copending Application No. 16/976,276 discloses a variety of polycyclic compounds in Claim 8 including Compounds 1-13, 1-15 to 1-16, 1-21, 1-44, 1-47 to 1-51, 1-78 to 1-79, 1-131 to 1-333, 1-444 to 1-447, 1-158 to 1-160, 1-163 to 1-198, 1-200, 1-203 to 1-204, 1-206 to 1-207, 1-211 to 1-212, 1-214 to 1-217, and 1-219 to 1-222 which are compounds according to [Formula 1] of the instant claims. For example, Compound 1-179 is reproduced below for comparison to [Formula 1]. 

Instant: 
    PNG
    media_image1.png
    195
    205
    media_image1.png
    Greyscale
  ‘276 Comp 1-179: 
    PNG
    media_image9.png
    373
    393
    media_image9.png
    Greyscale


As seen from the above structures, Compound 1-179 of copending Application No. 16/976,276 meets each of the following limitations of the instant claim(s). 
Y is B
X1 + X2 are each N(R12) wherein R12 is a substituted aryl group having 6 carbon atoms (tert-butyl-substituted phenyl)
R2 is an unsubstituted cycloalkyl group having 10 carbon atoms (adamantyl) 
R6 and R9 are each unsubstituted alkyl groups having 4 carbon atoms (tert-butyl)
R1, R3-R5, R7-R8, and R10-R11 are each independently hydrogen

Regarding Claim 6, copending Application No. 16/976,276 discloses compounds in Claim 8 according to the instant [Formula 1] and Claim 1 including the Compound 1-179 . As seen from the structures below, Compound 1-179 is equivalent to Compound 464 of the instant claim.
Instant: 
    PNG
    media_image4.png
    323
    343
    media_image4.png
    Greyscale
  276 Comp 1-179: 
    PNG
    media_image9.png
    373
    393
    media_image9.png
    Greyscale


Regarding Claims 7-9, copending Application No. 16/976,276 discloses a variety of polycyclic compounds in Claim 8 including Compounds 1-13, 1-15 to 1-16, 1-21, 1-44, 1-47 to 1-51, 1-78 to 1-79, 1-131 to 1-333, 1-444 to 1-447, 1-158 to 1-160, 1-163 to 1-198, 1-200, 1-203 to 1-204, 1-206 to 1-207, 1-211 to 1-212, 1-214 to 1-217, and 1-219 to 1-222 which are compounds according to [Formula 1] of the instant claims. Copending Application No. 16/976,276 also discloses in Claim 8 that each of these compounds according to the instant [Formula 1] are present in the light emitting layer of an organic electroluminescent element, said element comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic layers interposed between the first and second electrodes including the light emitting layer described above. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koo et al. (WO 2019/088799 A1) teaches polycyclic compounds for use in OLEDs including cyclohexyl substituents such as the following (see Pg. 24). 
Koo: 
    PNG
    media_image10.png
    182
    296
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789